 1   Gregory M. Fox, State Bar No. 070876
     Parry A. Black, State Bar No. 291472
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:       gfox@bfesf.com
 6                pblack@bfesf.com
 7
     Attorneys for Defendants
 8   CITY OF BELMONT, POLICE OFFICERS
     MICHAEL SUPANICH, CLYDE HUSSEY,
 9   KENNETH STENQUIST, TODD FEINBERG,
     ROBERT MCGRIFF, and RYAN COLLINS
10

11
                                   UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13

14   ANDREW HYOBIN KIM, JUNE KIM, PAUL              Case No. 3:17-cv-02563-JST
     KIM, and ANDREW CHAN KIM,
15
           Plaintiffs,
16
     v.                                             STIPULATION AND [PROPOSED] ORDER
17
                                                    CONTINUING CASE MANAGEMENT
18   CITY OF BELMONT; PENINSULA                     CONFERENCE AND RESPONSIVE PLEADING
     HUMANE SOCIETY; Belmont Police Sergeant        DEADLINE TO ALLOW TIME FOR
19   MICHAEL SUPANICH, in his Individual and        MANDATORY SETTLEMENT CONFERENCE
     Official Capacities; Belmont Police Corporal
20   CLYDE HUSSEY, in his Individual and
     Official Capacities; Belmont Police Officer
21
     KENNETH STENQUIST, Individually;
22   Peninsula Humane Society Officer BRIAN
     SCHENCK, Individually; Belmont Police
23   Officer TODD FEINBERG, Individually;
     Belmont Police Officer ROBERT MCGRIFF,
24   Individually; Belmont Police Officer RYAN
25   COLLINS, Individually; and DOES 1-50,
     Jointly and Severally,
26
           Defendants.
27                                                  Hon. Jon S. Tigar
28

30    STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE AND RESPONSIVE PLEADING DEADLINE
      Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
31
 1          Defendants CITY OF BELMONT, KENNETH STENQUIST, TODD FEINBERG, ROBERT

 2   MCGRIFF, MICHAEL SUPANICH, CLYDE HUSSEY, and RYAN COLLINS, (“City Defendants”),

 3   Defendants PENNINSULA HUMANE SOCIETY and BRIAN SCHENCK (“PHS Defendants”), and

 4   Plaintiffs ANDREW HYOBIN KIM, JUNE KIM, PAUL KIM, and ANDREW CHAN KIM, (“Plaintiffs”)

 5   submit this STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT

 6   CONFERENCE         AND      RESPONSIVE         PLEADING         DEADLINE      TO   ALLOW       TIME     FOR

 7   MANDATORY SETTLEMENT CONFERENCE.

 8          The initial Case Management Conference in this matter is set for November 28, 2018. The parties

 9   have been engaged in meet and confer efforts regarding the allegations of the operative Fourth Amended

10   Complaint against the City Defendants. Further meet and confer efforts have occurred regarding the setting

11   of a Mandatory Settlement Conference in this matter. Therefore, in order to facilitate a potential resolution

12   of this case, the parties respectfully request the following:

13          •       That the City Defendants’ deadline to respond to the Fourth Amended Complaint be
14          continued to January 15, 2019.

15          •       That the Case Management Conference set for November 28, 2018 be continued by 90 days
16          to February 27, 2019.

17          •       That the case be assigned to Magistrate Judge Sallie Kim for a Mandatory Settlement
18          Conference.

19

20

21                                                       Respectfully submitted,

22   DATED: November 19, 2018                            BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

23
                                                         By:            /s/ Parry A. Black
24
                                                                   Gregory M. Fox
25                                                                 Attorney for the Defendants
                                                                   CITY OF BELMONT, POLICE OFFICERS
26                                                                 MICHAEL SUPANICH, CLYDE HUSSEY,
                                                                   KENNETH STENQUIST, TODD FEINBERG,
27                                                                 ROBERT MCGRIFF, and RYAN COLLINS
28

30                                                             1
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE AND RESPONSIVE PLEADING DEADLINE
31   Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
 1   DATED: November 19, 2018                         LAW OFFICES OF PANOS LAGOS

 2
                                                      By:            /s/ Panos Lagos
 3
                                                                Panos Lagos
 4                                                              Attorney for Plaintiffs
                                                                ANDREW HYOBIN KIM, JUNE KIM, PAUL
 5                                                              KIM, ANDREW CHAN KIM
 6

 7   DATED: November 19, 2018                         PORTER SCOTT

 8
                                                      By:            /s/ Christopher M. Egan
 9                                                              Christopher M. Egan
10                                                              Attorney for Defendant
                                                                PENNINSULA HUMANE SOCIETY and
11                                                              BRIAN SCHENCK

12

13                             ELECTRONIC CASE FILING ATTESTATION

14          I, Parry A. Black, am the ECF user whose identification and password are being used to file the

15   foregoing documents. Pursuant to Civil Local Rule 131(e), I hereby attest that concurrence in the filing

16   of these documents has been obtained from each of its Signatories.

17   Dated: November 19, 2018                                             /s/ Parry A. Black
                                                                          Parry A. Black
18

19

20

21                                           [PROPOSED] ORDER

22          Pursuant to the stipulation above it is so ordered. The City Defendants are to file their responsive

23   pleading to the Fourth Amended Complaint by January 15, 2019. The Case Management Conference set

24   for November 28, 2018, is hereby continued to February 27, 2019. The Court will refer the matter to

25   Magistrate Judge Sallie Kim for a Mandatory Settlement Conference by separate order.

26
27   Dated: November 19, 2018
                                                                     JON S. TIGAR
28                                                          UNITED STATES DISTRICT JUDGE
30                                                          2
     STIPULATION CONTINUING CASE MANAGEMENT CONFERENCE AND RESPONSIVE PLEADING DEADLINE
31   Kim, et al. v. City of Belmont, et al. USDC Northern District Case No.: 3:17-cv-02563-JST
